Judgment unanimously reversed on the law and new trial granted. Memorandum: The People concede that the judgment must be reversed because the trial court erred in providing the jury with a verdict sheet defining the elements of the crimes (see, People v Nimmons, 72 NY2d 830).
We also note that the court erred in permitting the emergency room physician to testify about statements made to her by the victim regarding the identity of the perpetrator and the manner in which the victim and perpetrator slept together the night before. Such statements were irrelevant to diagnosis and treatment and impermissibly bolstered the victim’s testimony (see, People v Harris, 132 AD2d 940, 941). (Appeal from judgment of Supreme Court, Monroe County, Reed, J.—rape, third degree.) Present—Dillon, P. J., Callahan, Denman, Balio and Lowery, JJ.